Exhibit 10.3

 



SUBSCRIPTION AGREEMENT FOR A PROMISSORY NOTE

 

 

 

TO:CAN-CAL RESOURCES LTD. (the “Corporation”)

 

The undersigned (hereinafter referred to as the “Subscriber”) hereby irrevocably
subscribes for the aggregate principal amount of a 10% unsecured promissory note
of the Corporation (“Promissory Note”) set forth below for the aggregate
subscription amount set forth below (the “Aggregate Subscription Amount”), upon
and subject to the terms and conditions set forth in “Terms and Conditions of
Subscription for a Promissory Note of Can-Cal Resources Ltd.” attached hereto
(together with this page and the attached exhibits, the “Subscription
Agreement”).

 


____________________
(Name of Subscriber – please print)

By: X                    
(Authorized Signature)

____________________
(Official Capacity or Title - please print)

____________________
(Please print name of individual whose signature appears above if different than
the name of the Subscriber printed above.)

____________________
(Subscriber’s Address including Postal Code)

____________________

____________________
(Telephone Number) (Email Address)  

 

 

Aggregate Subscription Amount: US$____________________

 

(Must be multiples of $5,000)

 

     

If the Subscriber is signing as agent for a principal, unless it is deemed to be
purchasing as principal under NI 45-106, complete the following and ensure that
the applicable Exhibit(s) are completed on behalf of such principal:

 

____________________
(Name of Principal)

____________________
(Principal’s Address including Postal Code)

 

 

____________________
(Telephone Number) (Email Address)

 

  

 

        Register the Promissory Note Exactly as set forth below:

____________________
(Name)

____________________
(Account reference, if applicable)

____________________
(Address)

____________________
(Address)   Deliver the Promissory Note as set forth below:

____________________
(Name)

____________________
(Account reference, if applicable)

____________________
(Contact Name)

____________________
(Address)

TO BE COMPLETED BY SUBSCRIBERS RESIDENT IN BRITISH COLUMBIA:

 

The Subscriber is □ or is not □ a registrant as defined in the Securities Act
(British Columbia) (the “Act”). [Please check applicable box]

 

The Subscriber is □ or is not □ an insider of the Corporation as defined in the
Act. [Please check applicable box]

 

If the Subscriber is an insider or a registrant, the Subscriber currently owns,
directly or indirectly, the following number of securities (including options,
warrants and other convertible securities) of the
Corporation:_______________________________

 

         

ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above
on the terms and conditions contained in this Subscription Agreement.

 

November 30, 2012



 

CAN-CAL RESOURCES LTD.


 


By: ______________________________

Authorized Signatory

 

  Subscription No:



 

 

 

1

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR 

A PROMISSORY NOTE OF CAN-CAL RESOURCES LTD.

 

 

 

Terms of the Offering

 

1. The Subscriber acknowledges (on its own behalf and, if applicable, on behalf
of each person on whose behalf the Subscriber is contracting) that this
subscription is subject to rejection or allotment by the Corporation in whole or
in part at any time prior to closing.

 

2. The Subscriber acknowledges (on its own behalf and, if applicable, on behalf
of each person on whose behalf the Subscriber is contracting) that the
Promissory Note subscribed for by it hereunder forms part of a larger issuance
and sale by the Corporation of Promissory Notes for total gross proceeds of up
to US$200,000 (the “Offering”). Depending on market conditions, the Corporation
reserves the right to increase the gross proceeds under the Offering.

 

3. The Promissory Note will be evidenced by a certificate substantially in the
form as attached hereto in Exhibit 5 (the “Promissory Note Certificate”) and
will include the following terms:

 

(a)the Promissory Notes are unsecured and shall evidence indebtedness of the
Corporation to the holder thereof in the principal amount stated on the
Promissory Note and such principal amount shall be equal to the Aggregate
Subscription Amount stated on the face page hereof (“Principal Amount”);

 

(b)the Promissory Note will have a term (the “Term”) of one year (the one year
anniversary of the Promissory Note being the “Maturity Date”) and on the
Maturity Date, the Principal Amount of the Promissory Note then outstanding and
all accrued but unpaid Interest (as defined below) shall become immediately due
and payable in cash by the Corporation to the holder thereof in full;

 

(c)the Corporation may, at its sole discretion, at any time following the date
that is three months from the Closing Date (as defined below) and before the
Maturity Date, without additional bonus, notice or penalty, repay the entire
Principal Amount and all accrued but unpaid Interest, calculated to the date of
repayment;

 

(d)the Principal Amount of the Promissory Note will bear interest at the rate of
10% per annum (“Interest”), and Interest payments will be paid in cash to the
Subscriber in arrears and on the earlier of the Maturity Date and the date on
which the Principal Amount is paid in full;

 

(e)on the Closing Date (as defined herein), the Corporation will also grant to
the Subscriber 20,000 common share purchase warrants (“Warrants”) for each
$5,000 of Principal Amount subscriber for hereunder, with each Warrant entitling
the holder to purchase one common share of the Corporation (“Underlying Share”)
at an exercise price of US$0.10 per Underlying Share until the date that is two
years from the Closing Date;

 

(f)the Promissory Note, the Warrants and the Underlying Shares issuable upon
proper exercise of the Warrants are sometimes collectively referred to in this
Subscription Agreement as the “Securities”;

 

(g)the foregoing description of the Promissory Note is a summary only and is
subject to the detailed provisions of the Promissory Note Certificate pursuant
to which such Promissory Note is issued, which is substantially in the form
attached hereto as Exhibit 5, and if there is a discrepancy between the terms of
the Promissory Note as stated in this Subscription Agreement and the Promissory
Note Certificate, the Promissory Note Certificate shall govern;

 

(h)the terms and conditions which govern the Warrants will be referred to on the
certificates representing the Warrants and will, among other things, include
provisions for the appropriate adjustment in the class, number and price of the
shares issuable upon exercise of the Warrants upon the occurrence of certain
events, including any subdivision, consolidation or reclassification of the
Corporation’s common shares, the payment of stock dividends and the
amalgamation, arrangement or reorganization of the Corporation. The issue of the
Warrants will not restrict or prevent the Corporation from obtaining any other
financing, or from issuing additional securities or rights, during the period
within which the Warrants may be exercised.

 

2

 

4. BY EXECUTING THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIBER (ON ITS OWN BEHALF
AND, IF APPLICABLE, ON BEHALF OF EACH PERSON ON WHOSE BEHALF THE SUBSCRIBER IS
CONTRACTING) ACKNOWLEDGES THAT THE CORPORATION IS A “REPORTING ISSUER” IN
BRITISH COLUMBIA AND ALBERTA ONLY BY VIRTUE OF MULTILATERAL INSTRUMENT 51-105
“ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS” (“MI 51-105”). THE
SUBSCRIBER WILL NOT BE ABLE TO RESELL THE SECURITIES SUBSCRIBED FOR UNDER THIS
SUBSCRIPTION AGREEMENT EXCEPT IN ACCORDANCE WITH THE REQUIREMENTS OF MI 51-105.

 

Representations, Warranties, Acknowledgements and Covenants by Subscriber

 

5. The Subscriber (on its own behalf and, if applicable, on behalf of each
person on whose behalf the Subscriber is contracting) represents, warrants,
acknowledges and covenants, as applicable, to the Corporation and its counsel
(and acknowledges that the Corporation and its counsel, are relying thereon)
both at the date hereof and at the Closing Time (as herein defined) that:

 

(a)the Subscriber has been independently advised to consult with the
Subscriber’s own legal advisers as to restrictions with respect to trading in
the Securities imposed by applicable securities legislation in the jurisdiction
in which the Subscriber resides or to which the Subscriber is otherwise subject,
confirms that no representation (written or oral) has been made to the
Subscriber by or on behalf of the Corporation with respect thereto, acknowledges
that the Subscriber is aware of the characteristics of the Securities, the risks
relating to an investment therein and of the fact that the Subscriber may not be
able to resell the Securities, except in accordance with limited exemptions
under applicable securities legislation and regulatory policy until the expiry
of the applicable restricted period and compliance with the other requirements
of applicable law; and the Subscriber agrees that any certificates representing
the Securities will bear a legend indicating that the resale of such Securities
is restricted, including the following legend:

 

“The holder of this security must not trade the security in or from a
jurisdiction of Canada unless the conditions in section 13 of Multilateral
Instrument 51-105 “Issuers Quoted in the U.S. Over-the-Counter Market” are met”;
and

 

(b)the Subscriber has not received nor been provided with, nor has the
Subscriber requested, nor does the Subscriber have any need to receive, any
offering memorandum, any prospectus, or any other similar document (other than,
if any, an annual report, annual information form, interim report, information
circular, take-over bid circular, issuer bid circular, prospectus, or other
continuous disclosure document), the content of which, if applicable, is
prescribed by securities law and that, in each case, has been filed, if
applicable, with applicable securities commissions, such document describing, or
purporting to describe, the business and affairs of the Corporation; and

 

(c)the Subscriber has not become aware of and the purchase of the Promissory
Note is not made through or as a result of any general solicitation or any
advertisement in printed media of general and regular paid circulation (or other
printed public media), radio, television or telecommunications or other form of
advertisement (including electronic display such as the Internet) with respect
to the distribution of the Promissory Note; and

 

(d)the Subscriber is, or is deemed to be, purchasing the Promissory Note as
principal for the Subscriber’s own account, not for the benefit of any other
person, for investment only and not with a view to the resale or distribution of
all or any of the Securities, the Subscriber certifies that it is resident in
the jurisdiction set out as the “Subscriber's Address” on the face page hereof,
and if the Subscriber is acting as agent or trustee for a principal/beneficial
purchaser, such principal/beneficial purchaser is purchasing as principal for
its own account, not for the benefit of any other person, for investment only
and not with a view to resale or distribution, and is resident in the
jurisdiction set forth in this Subscription Agreement as the “Principal's
Address” of the principal/beneficial purchaser and the Subscriber, or the
principal/beneficial purchaser, as the case may be, fully complies with the
criteria set forth below:

 

3

 

(i)the Subscriber is resident in or otherwise subject to applicable securities
laws of any jurisdiction of Canada and:

 

(A)the Subscriber is an “accredited investor”, as such term is defined in
National Instrument 45-106 - “Prospectus and Registration Exemptions” (“NI
45-106”), and has concurrently executed and delivered a Representation Letter in
the form attached as Exhibit 1 to this Subscription Agreement with Appendix A to
Exhibit 1 completed indicating that the Subscriber satisfies one of the
categories of “accredited investor” set forth in such definition; or

 

(B)the Subscriber is one of the following and has so indicated by identifying
the applicable subsection:

 

___ (I) an employee, executive officer (as defined in NI 45-106), director or
consultant of the Corporation or a related entity (as defined in NI 45-106) of
the Corporation; or       ___ (II) a permitted assign (as defined in NI 45-106)
of a person referred to in (I) above; and

 

participation in the purchase is “voluntary” as explained in NI 45-106; or

 

(ii)the Subscriber is resident in or otherwise subject to applicable securities
laws of any jurisdiction of Canada, other than Ontario, is one of the following
and has so indicated by identifying the applicable subsection and, if a close
personal friend or close business associate, has completed, executed and
delivered Exhibit 2 to this Subscription Agreement:

 

___ (A) a director, executive officer (as defined in NI 45-106) or control
person of the Corporation, or of an affiliate (as defined in NI 45-106) of the
Corporation; or



      ___ (B)

a spouse, parent, grandparent, brother, sister, child or grandchild of any
person referred to in subclause (A) above; or



      ___ (C)

a parent, grandparent, brother, sister, child or grandchild of the spouse of any
person referred to in subclause (A); or

      ___ (D)

a close personal friend of any person referred to in subclause (A); or

      ___ (E)





a close business associate of any person referred to in subclause (A); or

      ___



(F)

a founder (as defined in NI 45-106) of the Corporation or a spouse, parent,
grandparent, brother, sister, child, grandchild, close personal friend or close
business associate of a founder of the Corporation; or 

      ___ (G)





a parent, grandparent, brother, sister, child or grandchild of a spouse of a
founder (as defined in NI 45-106) of the Corporation; or



      ___ (H)

a person of which a majority of the voting securities are beneficially owned by,
or a majority of the directors are, persons described in subsections (A) through
(G) above; or 

      ___ (I) a trust or estate of which all of the beneficiaries or a majority
of the trustees are persons described in subsections (A) through (G) above; and



4

 

 

 

if the Subscriber is a close friend or close business associate resident in
Saskatchewan and is purchasing under subsections (D), (E), (F), (H) or (I)
above, the Subscriber has executed and delivered to the Corporation a Risk
Acknowledgement Form in the form attached hereto as Exhibit 3; or  

(iii)the Subscriber is resident in or otherwise subject to applicable securities
laws of Ontario, is one of the following and has so indicated by identifying the
applicable subsection:

 

___ (A) a founder (as defined in NI 45-106) of the Corporation; or       ___ (B)
an affiliate (as defined in NI 45-106) of a founder (as defined in NI 45-106) of
the Corporation; or     ___ (C) a spouse, parent, brother, sister, grandparent,
child or grandchild of an executive officer (as defined in NI 45-106), director
or founder (as defined in NI 45-106) of the Corporation; or       ___ (D) a
person that is a control person of the Corporation, or      

(iv)if the Subscriber is a resident of or otherwise subject to applicable
securities laws of any jurisdiction referred to in the preceding subsections but
not purchasing thereunder, the Subscriber or any beneficial purchaser for whom
the Subscriber is acting, is purchasing pursuant to an exemption from the
prospectus and registration requirements (particulars of which are enclosed
herewith) available to the Subscriber under applicable securities legislation of
the jurisdiction of the Subscriber’s residence and the Subscriber shall deliver
to the Corporation such further particulars of the exemption(s) and the
Subscriber's qualifications thereunder as the Corporation or its counsel may
request; or

 

(v)if the Subscriber is resident in or otherwise subject to applicable
securities laws of a jurisdiction other than Canada or the United States, the
Subscriber confirms, represents and warrants that:

 

(A)the Subscriber is knowledgeable of, or has been independently advised as to,
the applicable securities laws of the jurisdiction in which the Subscriber is
resident (the “International Jurisdiction”) and which would apply to the
acquisition of the Promissory Note; and

 

(B)the Subscriber is purchasing the Promissory Note pursuant to exemptions from
the prospectus or registration requirements or equivalent requirements under
applicable securities laws or, if such is not applicable, the Subscriber is
permitted to purchase the Promissory Note under the applicable securities laws
of the International Jurisdiction without the need to rely on any exemptions;
and

 

(C)the applicable securities laws of the International Jurisdiction do not
require the Corporation to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Securities; and

 

(D)the purchase of the Promissory Note by the Subscriber does not trigger:

 

(I)any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 

(II)any continuous disclosure reporting obligation of the Corporation in the
International Jurisdiction; and

 

5

 

(E)if the Subscriber is an “accredited investor”, as such term is defined in NI
45-106, the Subscriber will, if requested by the Corporation, execute and
deliver a Representation letter in the form attached as Exhibit 1 to this
Subscription Agreement with Appendix A to Exhibit 1 completed; and

 

the Subscriber will, if requested by the Corporation, deliver to the Corporation
a certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subsections (B), (C) and (D) above
to the satisfaction of the Corporation, acting reasonably; or

 

(vi)if the Subscriber is resident in or otherwise subject to applicable
securities laws of the United States, the Subscriber is an “Accredited Investor”
as such term is defined in Rule 506 of Regulation D of the Securities Act of
1933, as amended, (the “1933 Act”) and has concurrently executed and delivered a
U.S. Accredited Investor Certificate in the form attached as Exhibit 4 to this
Subscription Agreement as well as a Representation Letter in the form attached
as Exhibit 1 to this Subscription Agreement with Appendix A to Exhibit 1
completed indicating that the Subscriber satisfies one of the categories of
“accredited investor” set forth in such definition; and

 

(e)the Subscriber acknowledges that:

 

(i)no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities; and

 

(ii)there is no government or other insurance covering the Securities; and

 

(iii)there are risks associated with the purchase of the Securities; and

 

(iv)there are indefinite restrictions on the Subscriber's ability to resell the
Securities and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Securities; and

 

(v)the Corporation has advised the Subscriber that the Corporation is relying on
an exemption from the requirements to provide the Subscriber with a prospectus
and to sell securities through a person or company registered to sell securities
under the Securities Act (Alberta) and other applicable securities laws and, as
a consequence of acquiring Promissory Note pursuant to this exemption, certain
protections, rights and remedies provided by the Securities Act (Alberta) and
other applicable securities laws, including statutory rights of rescission or
damages, will not be available to the Subscriber; and

 

(vi)the certificate(s) representing the Promissory Note, the Warrants and the
Underlying Shares, if any, will be endorsed by a legend stating that the
Promissory Note, the Warrants and the Underlying Shares, if any, will be subject
to restrictions on resale in accordance with applicable securities legislation;
and

 

(f)the Subscriber has not received from the Corporation any financial assistance
of any kind, directly or indirectly, in connection with its purchase of the
Promissory Note hereunder; and

 

(g)the Subscriber has not and will not enter into any voting trust or similar
agreement that has the effect of directing the manner in which the votes
attached to the Promissory Note purchased pursuant to this Subscription
Agreement may be voted following the Closing Date (as defined herein); and

 

(h)the Subscriber is aware that the Securities and the common shares in the
share capital of the Corporation (“Common Shares”) have not been and will not be
registered under 1933 Act or the securities laws of any state of the United
States and that these securities may not be offered or sold, directly or
indirectly, in the United States without registration under the 1933 Act or
compliance with requirements of an exemption from registration or an exemption
from such registration exemption is available and the applicable laws of all
applicable states and the Subscriber acknowledges that the Corporation has no
present intention of filing a registration statement under the 1933 Act in
respect of the Securities or the Common Shares; and

 

6

 

(i)the Promissory Note have only been offered to the Subscribers in the United
States pursuant to the exemption from registration provided by Rule 506 under
Regulation D of the 1933 Act, and the individuals making the order to purchase
the Promissory Note and executing and delivering this Subscription Agreement on
behalf of the Subscriber if in the United States when the order was placed and
this Subscription Agreement was executed and delivered have executed and
delivered Exhibit 4 hereto; and

 

(j)the Subscriber undertakes and agrees that it will not offer or sell the
Securities in the United States unless such securities are registered under the
1933 Act and the securities laws of all applicable states of the United States
or an exemption from such registration requirements is available, and further
that the Subscriber will not resell the Securities, except in accordance with
the provisions of applicable securities legislation, regulations, rules,
policies and orders and stock exchange rules; and

 

(k)if a corporation, partnership, unincorporated association or other entity,
the Subscriber has the legal capacity and competence to enter into and be bound
by this Subscription Agreement and to perform all of its obligations hereunder,
and if the Subscriber is a body corporate, the Subscriber is duly incorporated
or created and validly subsisting under the laws of the jurisdiction of its
incorporation, and further certifies that all necessary approvals of directors,
shareholders, partners or otherwise have been given and obtained; and

 

(l)if the Subscriber is an individual, the Subscriber is of the full age of
majority in the jurisdiction in which the Subscription Agreement is executed and
is legally competent to execute this Subscription Agreement and take all action
pursuant hereto; and

 

(m)this Subscription Agreement has been duly and validly authorized, executed
and delivered by and constitutes a legal, valid, binding and enforceable
obligation of the Subscriber; and

 

(n)the Subscriber acknowledges that this Subscription Agreement is not
enforceable by the Subscriber until the Subscription Agreement has been accepted
by the Corporation; and

 

(o)in the case of a subscription by the Subscriber for Promissory Note acting as
agent for a principal/beneficial purchaser, the Subscriber is duly authorized to
execute and deliver this Subscription Agreement and all other necessary
documentation in connection with such subscription on behalf of such
principal/beneficial purchaser and this Subscription Agreement has been duly
authorized, executed and delivered by or on behalf of, and constitutes a legal,
valid and binding agreement of, such principal/beneficial purchaser and the
Subscriber acknowledges that the Corporation is required by law to disclose to
certain regulatory authorities the identity of each principal/beneficial
purchaser for whom the Subscriber may be acting; and

 

(p)the Subscriber, or each principal/beneficial purchaser for whom it is acting,
has such knowledge in financial and business affairs as to be capable of
evaluating the merits and risks of its investment and the Subscriber, or, each
principal/beneficial purchaser for whom it is acting, is able to bear the
economic risk of loss of its entire investment; and

 

(q)the Subscriber has relied solely upon this Subscription Agreement and
publicly available information relating to the Corporation and, other than as
stated herein, not upon any verbal or written representation as to fact or
otherwise made by or on behalf of the Corporation and agrees and acknowledges
that the Corporation's counsel is acting as counsel to the Corporation and not
as counsel to the Subscriber; and;

 

(r)the Subscriber understands and acknowledges that the Promissory Note are
being offered for sale only on a “private placement” basis and that the sale and
delivery of the Promissory Note is conditional upon such sale being exempt from
the requirements as to the filing of a prospectus or delivery of an offering
memorandum or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without the requirement of filing a prospectus or
delivering an offering memorandum; and

 

7

 

(s)if required by applicable securities legislation, regulations, rules,
policies or orders or by any securities commission, stock exchange or other
regulatory authority, the Subscriber will execute, deliver, file and otherwise
assist the Corporation in filing, such reports, undertakings and other documents
with respect to the issue of the Promissory Note as may be required, including,
without limitation:

 

(i)in the case of an “accredited investor”, a representation letter in the form
attached as Exhibit 1 with Appendix A to Exhibit 1 fully completed; and

 

(ii)in the case of a “close personal friend” or “close business associate”, a
Close Personal Friend and/or Close Business Associate Questionnaire attached as
Exhibit 2;

 

(iii)for a Subscriber that is a “close personal friend” or “close business
associate” resident in Saskatchewan and subscribing pursuant to the exemption
contained in subsection 5(d)(ii)(D),(E),(F),(H) or (I), a Risk Acknowledgement
Form attached hereto as Exhibit 3; and

 

(iv)in the case of Subscriber resident or otherwise subject to applicable laws
of the United States, a U.S. Accredited Investor Certificate in the form
attached as Exhibit 4 as well as a representation letter in the form attached as
Exhibit 1 with Appendix A to Exhibit 1 fully completed; and

 

(t)the Subscriber will not resell the Securities, if any, except in accordance
with the provisions of applicable securities legislation and stock exchange
rules, if applicable, in the future; and

 

(u)the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in a violation of any of the terms or
provisions of any law applicable to the Subscriber, or if the Subscriber is not
a natural person, any of the Subscriber's constating documents, or any agreement
to which the Subscriber is a party or by which the Subscriber is bound; and

 

(v)none of the funds that the Subscriber is using to purchase the Promissory
Note represent proceeds of crime for the purposes of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLTFA”) and the
Subscriber acknowledges that the Corporation may in the future be required by
law to disclose the Subscriber’s name and other information relating to this
Subscription Agreement and the Subscriber’s subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA, and to the best of the Subscriber’s
knowledge:

 

(i)the Aggregate Subscription Amount to be provided by the Subscriber:

 

(A) has not been or will not be derived from or related to any activity that is
deemed criminal under the law of Canada, the United States of America, or any
other jurisdiction; or

 

(B) is not being tendered on behalf of a person or entity who has not been
identified to the Subscriber; and

 

(ii)the Subscriber shall promptly notify the Corporation if the Subscriber
discovers that any of such representations ceases to be true, and to provide the
Corporation with appropriate information in connection therewith; and

 

(w)none of the funds the Subscriber is using to purchase the Promissory Note
are, to the knowledge of the Subscriber, proceeds obtained or derived, directly
or indirectly, as a result of illegal activities; and

 

(x)the Subscriber understands and acknowledges that the Promissory Note are
being purchased pursuant to exemptions from the prospectus requirements
contained in applicable securities legislation and, as a result:

 

(i)the Subscriber is restricted from using most of the civil remedies available
under applicable securities legislation; and

 

8

 

(ii)the Subscriber may not receive information that would otherwise be required
to be provided to the Subscriber under applicable securities legislation; and

 

(iii)the Corporation is relieved from certain obligations that would otherwise
apply under applicable securities legislation; and

 

(y)the Subscriber acknowledges that it has been encouraged to and should obtain
independent legal, income tax and investment advice with respect to its
subscription for the Promissory Note, including, but not limited to, the
applicable resale restrictions, and accordingly, has been independently advised
as to the meanings of all terms contained herein relevant to the Subscriber for
purposes of giving representations, warranties and covenants under this
Subscription Agreement; and

 

(z)the Subscriber is aware that there is no minimum gross proceeds amount under
the Offering, the Corporation may close on any amount and the Subscriber may be
the only purchaser under the Offering; and

 

(aa)the Subscriber is aware and has been advised that his subscription funds
will not be held in escrow and represent “seed” or “risk” capital for the
immediate use of the Corporation; and

 

(bb)the Subscriber’s offer to subscribe for Promissory Note has not been induced
by any representations with regard to the present or future worth of the
Securities or the Common Shares; and

 

(cc)the Subscriber is aware that any Securities issued upon the Corporation's
acceptance of this Subscription Agreement will be subject to restrictions on
resale imposed by the securities legislation and the Subscriber agrees to be
bound by and to comply with such restrictions; and

 

(dd)the Subscriber acknowledges that the Corporation may complete additional
financings in the future in order to develop the proposed business of the
Corporation and to fund its ongoing development; that there is no assurance that
such financings will be available and, if available, on reasonable terms; any
such future financings may have a dilutive effect on current securityholders,
including the Subscriber; that if such future financings are not available, the
Corporation may be unable to fund its ongoing development and the lack of
capital resources may result in the failure of its business venture; and

 

(ee)the Subscriber acknowledges that the Corporation is a reporting issuer only
in British Columbia and Alberta pursuant to MI 51-105 and the Corporation is not
representing that the Securities or the Common Shares are or will be listed on
the TSX Venture Exchange Inc., The Toronto Stock Exchange and that only a
limited market exists for the securities of the Corporation as the Common Shares
of the Corporation are currently only quoted on OTC Bulletin Board; and

 

(ff)upon acceptance by the Corporation of this Subscription Agreement, the
Aggregate Subscription Amount is immediately releasable to the Corporation to be
used for the ongoing business of the Corporation; and

 

(gg)the Subscriber is not a “control person” of the Corporation, as that term is
defined in the Securities Act (Alberta), will not become a “control person” of
the Corporation by purchasing the number of Promissory Note subscribed for under
this Subscription Agreement, and does not intend to act jointly or in concert
with any other person to form a control group in respect of the Corporation; and

 

(hh)no authorization, consent, order, approval or notice of any federal,
provincial, territorial, municipal or foreign regulatory body or official must
be obtained or given, and no waiting period must expire, in order that this
Subscription Agreement and the transactions contemplated herein can be
consummated by the Subscriber; and

 

(ii)the Subscriber does not act jointly or in concert with any other person for
the purposes of the acquisition of the Promissory Note; and

 

9

 

(jj)the delivery of this Subscription Agreement, the acceptance hereof by the
Corporation and the issuance of the Promissory Note to the Subscriber complies
or will comply with all applicable laws of the Subscriber’s jurisdiction of
residence and domicile and will not cause the Corporation or any of its officers
or directors to become subject to or require any disclosure, prospectus or other
reporting requirement; and

 

(kk)the Subscriber acknowledges that the Subscriber or the Corporation may be
required to provide the applicable securities regulatory authorities with a list
setting forth the identities of the beneficial purchasers of the Promissory Note
and notwithstanding that the Subscriber may be purchasing the Promissory Note as
agent for a principal, it will provide, on request, particulars as to the
identity of such principal as may be required by the Corporation (in order to
comply with the foregoing).

 

Closing

 

6. The Subscriber agrees to deliver to the Corporation, not later than 4:30 p.m.
(Calgary time) on the day that is two business days before the Closing Date:
(a) this duly completed and executed Subscription Agreement; (b) a cheque or
bank draft payable to the Corporation for the Aggregate Subscription Amount of
the Promissory Note subscribed for under this Subscription Agreement or payment
of the same amount in such other manner as is acceptable to the Corporation;
(c) if the Subscriber is an “accredited investor”, a fully executed and
completed Representation Letter in the form of Exhibit 1 with Appendix A to
Exhibit 1 fully completed; (d) if the Subscriber is purchasing as a “close
personal friend” or “close business associate”, a Close Personal Friend and/or
Close Business Associate Questionnaire attached as Exhibit 2; (e) if the
Subscriber is resident in Saskatchewan and subscribing pursuant to the exemption
contained in subsection 5(d)(ii)(D),(E),(F),(H) or (I), a Risk Acknowledgement
Form attached hereto as Exhibit 3; and (f) if the Subscriber is resident or
otherwise subject to applicable laws of the United States, a U.S. Accredited
Investor Certificate in the form attached as Exhibit 4 as well as a
representation letter in the form attached as Exhibit 1 with Appendix A to
Exhibit 1 fully completed.

 

7. The sale of the Promissory Note pursuant to this Subscription Agreement will
be completed at the offices of Davis LLP, the Corporation's counsel, in Calgary,
Alberta at 10:00 a.m. or such other times as the Corporation may determine (the
“Closing Time”) on February 6, 2013, or such other earlier or later date or
dates as the Corporation may determine (each a “Closing Date”). At the Closing
Time, the cheque or bank draft payable to the Corporation in payment of the
Aggregate Subscription Amount delivered as set forth in section 6 will be
tendered to the Corporation against delivery by the Corporation of the
certificate representing the Promissory Note.

 

8. The Corporation shall be entitled to rely on delivery of a facsimile or
electronic copy of executed subscriptions, and acceptance by the Corporation of
such facsimile or electronic copy of subscriptions shall be legally effective to
create a valid and binding agreement between the Subscriber and the Corporation
in accordance with the terms hereof. Notwithstanding the foregoing, the
Subscriber shall deliver originally executed copies of the documents listed in
section 6 hereof to the Corporation within two business days of the Closing
Date. In addition, this Subscription Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same document.

 

General

 

9. The Subscriber agrees that the representations, warranties and covenants of
the Subscriber herein will be true and correct both as of the execution of this
Subscription Agreement and as of the Closing Time as if made at that time and
will survive the completion of the issuance of the Securities. The
representations, warranties and covenants of the Subscriber herein are made with
the intent that they be relied upon by the Corporation and its counsel in
determining the Subscriber’s eligibility to purchase the Securities and the
Subscriber hereby agrees to indemnify and hold harmless the Corporation and its
respective directors, officers, employees, advisors, affiliates, shareholders,
partners and agents from and against any and all loss, liability, claim, damage
and expense whatsoever including, but not limited to, any fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, administrative proceeding or investigation commenced or
threatened or any claim whatsoever arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Corporation in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber herein or in any
document furnished by the Subscriber to the Corporation in connection herewith.
The Subscriber undertakes to immediately notify the Corporation c/o Davis llp,
1000 Livingston Place, 250 - 2nd Street S.W., Calgary, Alberta T2P 0C1, Attn:
Catherine Kay (Fax Number: (403) 296-4474) of any change in any statement or
other information relating to the Subscriber set forth herein which takes place
prior to the Closing Time.

 

10

 

10. The Subscriber, if an individual, acknowledges that this Subscription
Agreement and the Exhibits hereto require the Subscriber to provide certain
personal information to the Corporation and its counsel. Such information is
being collected by the Corporation and its counsel for the purposes of
completing the Offering described herein, which includes, without limitation,
determining the Subscriber’s eligibility to purchase the Promissory Note under
applicable securities legislation, preparing and registering certificates
representing the Securities to be issued to the Subscriber and completing
filings required by any stock exchange, securities commission or securities
regulatory authority or taxation authorities. Certain securities commissions
have been granted the authority to indirectly collect this personal information
pursuant to securities legislation and this personal information is also being
collected for the purpose of administration and enforcement of securities
legislation. In Ontario, the Administrative Assistant to the Director of
Corporate Finance, Suite 1903, Box 55 20 Queen Street West, Toronto, Ontario M5H
3S8, Telephone (416) 593-8086, Facsimile: (416) 593-8252 is the public official
who can answer questions about the indirect collection of personal information.
The Subscriber agrees that the Subscriber’s personal information may be
disclosed by the Corporation or its counsel to: (a) stock exchanges, securities
commissions or securities regulatory authorities; (b) the Corporation’s
registrar and transfer agent; (c) taxation authorities; (d) any of the other
parties involved in the Offering, including legal counsel. By executing this
Subscription Agreement, the Subscriber is deemed to be authorizing and
consenting to the foregoing collection (including the indirect collection of
personal information), use and disclosure of the Subscriber’s personal
information as set forth above. The Subscriber also consents to the filing of
copies or originals of any of the Subscriber’s documents described in this
Subscription Agreement as may be required to be filed with any stock exchange,
securities commission or securities regulatory authority in connection with the
transactions contemplated hereby.

 

11. The Subscriber hereby irrevocably authorizes the Corporation to: (a) act as
the Subscriber’s representative at the closing and to execute in the
Subscriber’s name and on the Subscriber’s behalf all closing receipts and
documents required; (b) complete or correct any errors or omissions in any form
or document, including this Subscription Agreement, provided by the Subscriber;
(c) receive on the Subscriber’s behalf certificates representing the Securities
purchased under this Subscription Agreement; and (d) approve any opinions,
certificates or other documents addressed to the Subscriber.

 

12. The obligations of the parties hereunder are subject to all required
regulatory approvals.

 

13. The Subscriber agrees that upon satisfaction of the closing conditions, the
entire Aggregate Subscription Amount shall be immediately released to the
Corporation on the Closing Date, and that no part of such proceeds will be held
in escrow.

 

14. The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of any special counsel retained
by the Subscriber) relating to the sale of the Promissory Note to the Subscriber
shall be borne by the Subscriber.

 

15. The contract arising out of this Subscription Agreement and all documents
relating thereto shall be governed by and construed in accordance with the laws
of the Province of Alberta and the federal laws of Canada applicable therein.
The parties irrevocably attorn to the exclusive jurisdiction of the courts of
the Province of Alberta. Time shall be of the essence hereof.

 

16. This Subscription Agreement represents the entire agreement of the parties
hereto relating to the subject matter hereof and there are no representations,
covenants or other agreements relating to the subject matter hereof except as
stated or referred to herein.

 

17. The terms and provisions of this Subscription Agreement shall be binding
upon and enure to the benefit of the Subscriber and the Corporation and their
respective heirs, executors, administrators, successors and assigns; provided
that, except for the assignment by a Subscriber who is acting as nominee or
agent to the beneficial owner and as otherwise herein provided, this
Subscription Agreement shall not be assignable by any party without prior
written consent of the other parties.

 

11

 

18. Except as otherwise provided herein, the parties may waive, modify, change,
discharge or terminate this Subscription Agreement only by a written instrument
signed by each party against whom the waiver, change, discharge or termination
is sought.

 

19. The invalidity, illegality or unenforceability of any provision of this
Subscription Agreement shall not affect the validity, legality or enforceability
of any other provision hereof.

 

20. The Subscriber, on its own behalf and, if applicable, on behalf of others
for whom it is contracting hereunder, agrees that this subscription is made for
valuable consideration and may not be withdrawn, cancelled, terminated or
revoked by the Subscriber, on its own behalf and, if applicable, on behalf of
others for whom it is contracting hereunder.

 

21. The covenants, representations and warranties contained herein shall survive
the closing of the transactions contemplated hereby.

 

22. In this Subscription Agreement (including exhibits), references to “$” are
to United States dollars.

 

 

 



12

 

 

 



EXHIBIT 1

 

REPRESENTATION LETTER

 

(FOR ACCREDITED INVESTORS)

 

TO: CAN-CAL RESOURCES LTD. (the “Corporation”)

 

In connection with the purchase of Promissory Note of the Corporation as defined
in the attached Subscription Agreement by the undersigned subscriber or, if
applicable, the principal on whose behalf the undersigned is purchasing as agent
(the “Subscriber” for the purposes of this Exhibit 1), the Subscriber hereby
represents, warrants, covenants and certifies to the Corporation that:

 

1.The Subscriber is resident in the jurisdiction as set forth on the face page
of this Subscription Agreement or is subject to the securities laws of such
jurisdiction;

 

2.The Subscriber is purchasing the Promissory Note as principal for its own
account (unless the Subscriber is an accredited investor pursuant to paragraphs
(p) and (q) in Appendix “A” hereto);

 

3.The Subscriber has read and understands the initialed criterion of an
accredited investor as set out in Appendix “A” attached to this Representation
Letter;

 

4.The Subscriber is, and at the time of closing will be, an “accredited
investor” within the meaning of National Instrument 45-106 entitled “Prospectus
and Registration Exemptions” by virtue of satisfying the initialed criterion as
set out in Appendix “A” attached to this Representation Letter;

 

5.The Subscriber was not created or used solely to purchase or hold securities
as an accredited investor as described in paragraph (m) of the attached Appendix
“A” of this Exhibit 1; and

 

6.Upon execution of this Exhibit 1 by the Subscriber, this Exhibit 1 shall be
incorporated into and form a part of the Subscription Agreement.

 

Dated: _________________________, 201___

 

 

  _______________________________ Print name of Subscriber      
By:       _________________________   Signature      
___________________________   Print name of Signatory (if different from
Subscriber)       ____________________________   Title

 

 

IMPORTANT: PLEASE INITIAL THE CATEGORY OR CATEGORIES

IN APPENDIX “A” ON THE NEXT PAGE THAT DESCRIBE YOU

 

 



13

 

 



APPENDIX “A” to Exhibit 1

 

NOTE: THE INVESTOR MUST INITIAL BESIDE THE APPLICABLE PORTION OF THE DEFINITION
BELOW.

Accredited Investor - (defined in National Instrument 45-106) means:

__________ (a) a Canadian financial institution, or a Schedule III bank; or
__________ (b) the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada); or __________ (c) a subsidiary
of any person referred to in paragraphs (a) or (b), if the person owns all of
the voting securities of the subsidiary, except the voting securities required
by law to be owned by directors of that subsidiary; or __________ (d) a person
registered under the securities legislation of a jurisdiction of Canada, as an
adviser or dealer, other than a person registered solely as a limited market
dealer under one or both of the Securities Act (Ontario) or the Securities Act
(Newfoundland and Labrador); or __________ (e) an individual registered or
formerly registered under the securities legislation of a jurisdiction of Canada
as a representative of a person referred to in paragraph (d); or __________ (f)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada; or __________ (g) a municipality, public board or commission in Canada
and a metropolitan community, school board, the Comité de gestion de la taxe
scolaire de l’île de Montréal or an intermunicipal management board in Québec;
or __________ (h) any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government; or __________ (i) a pension fund that is regulated by the Office of
the Superintendent of Financial Institutions (Canada), a pension commission or
similar regulatory authority of a jurisdiction of Canada; or __________ (j) an
individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000; or (Note: the value of your personal
residence cannot be included in the calculation of financial assets.) __________
(k) an individual whose net income before taxes exceeded $200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded $300,000 in each of the two most recent calendar years
and who, in either case, reasonably expects to exceed that net income level in
the current calendar year; or   (Note: if individual accredited investors wish
to purchase through wholly-owned holding companies or similar entities, such
purchasing entities must qualify under paragraph (t) below, which must be
initialed.) __________ (l) an individual who, either alone or with a spouse, has
net assets of at least $5,000,000; or  

(Note: for the net asset test (total assets minus total liabilities), the
calculation of total assets includes the value of your primary residence and the
calculation of total liabilities includes the amount of any liability, such as a
mortgage, on your primary residence)

__________ (m) a person, other than an individual or investment fund, that has
net assets of at least $5,000,000 as shown on its most recently prepared
financial statements; or



     

 



14

 

 



__________(n)an investment fund that distributes or has distributed its
securities only to:

 

(i)a person that is or was an accredited investor at the time of the
distribution, or

(ii)a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 or 2.19 of National Instrument 45-106, or

(iii)a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of National Instrument 45-106; or



__________(o)an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Quebéc, the securities regulatory authority, has issued a receipt; or

__________(p)a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully managed account managed by the trust company or
trust corporation, as the case may be; or

__________(q)a person acting on behalf of a fully managed account managed by
that person, if that person

 

(iv)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and

(v)in Ontario, is purchasing a security that is not a security of an investment
fund; or



__________(r)a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded; or

__________(s)an entity organized in a foreign jurisdiction that is analogous to
any of the entities referred to in paragraphs (a) to (d) or paragraph (i) in
form and function; or

__________(t)a person in respect of which all of the owners of interests,
direct, indirect or beneficial, except the voting securities required by law to
be owned by directors, are persons that are accredited investors (as defined in
National Instrument 45-106); or

 

(Note: if you are purchasing as an individual accredited investor paragraph (k)
above must be initialed rather than paragraph (t).)

__________(u) an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser; or

__________(v)a person that is recognized or designated by the securities
regulatory authority or, except in Ontario and Quebéc, the regulator as an
accredited investor.

For the purposes hereof:

(a)“Canadian financial institution” means

(i)an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

(ii)a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 



15

 

 

 



(b)“control person” has the same meaning as in securities legislation and
generally means any person that holds or is one of a combination of persons that
holds:

(i)a sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer, and

(ii)if a person holds more than 20% of the outstanding voting rights attached to
all outstanding voting securities of an issuer, the person is deemed, in the
absence of evidence to the contrary, to hold a sufficient number of the voting
rights to affect materially the control of the issuer;

(c)“director” means:

(i)a member of the board of directors of a company or an individual who performs
similar functions for a company, and

(ii)with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

(d)“eligibility adviser” means:

(i)a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and

(ii)in Saskatchewan or Manitoba, also means a lawyer who is a practicing member
in good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

(A)have a professional, business or personal relationship with the issuer, or
any of its directors, executive officers, founders, or control persons, and

(B)have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

(e)“executive officer” means, for an issuer, an individual who is

(i)a chair, vice-chair or president,

(ii)a vice-president in charge of a principal business unit, division or
function including sales, finance or production, or

(iii)performing a policy-making function in respect of the issuer;

(f)“financial assets” means

(i)cash,

(ii)securities, or

(iii)a contract of insurance, a deposit or an evidence of a deposit that is not
a security for the purposes of securities legislation;

 



16

 

 

 



(g)“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

(h)“founder” means, in respect of an issuer, a person who,

(i)acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and

(ii)at the time of the distribution or trade is actively involved in the
business of the issuer;

(i)“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

(j)“investment fund” means a mutual fund or a non-redeemable investment fund,
and, for greater certainty in British Columbia, includes an EVCC and a VCC (as
such capitalized terms are defined in National Instrument 81-106 - Investment
Fund Continuous Disclosure);

(k)“jurisdiction” means a province or territory of Canada except when used in
the term foreign jurisdiction;

(l)“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situate;

(m)“non-redeemable investment fund” means an issuer,

(i)whose primary purpose is to invest money provided by its security holders,

(ii)that does not invest;

(A)for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund;
or

(B)for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund; and

(iii)that is not a mutual fund;

(n)“person” includes

(i)an individual,

(ii)a corporation,

(iii)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and

(iv)an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative;

(o)“regulator” means, for the local jurisdiction, the Executive Director as
defined under securities legislation of the local jurisdiction;



17

 

 



(p)“related liabilities” means

(i)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or

(ii)liabilities that are secured by financial assets.

(q)“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

(r)“spouse” means, an individual who,

(i)is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual,

(ii)is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender, or

(iii)in Alberta, is an individual referred to in paragraph (i) or (ii) above, or
is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

(s)“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

All monetary references are in Canadian Dollars.

 



18

 

 



EXHIBIT 2

 

CLOSE PERSONAL FRIEND AND/OR

CLOSE BUSINESS ASSOCIATE QUESTIONNAIRE

 

 

TO: Can-Cal Resources Ltd. (the “Corporation”)

 

To be completed by Subscribers to whom the “close personal friend” or the “close
business associate” aspect of subsections 5(d)(ii)(D), (E), (F), (H) or (I) of
the Subscription Agreement applies. For the purposes of this certificate “close
personal friend” means that you have directly known such individual well enough
and for a sufficient period of time and in a sufficiently close relationship
(where such relationship is direct and extends beyond being a relative or member
of the same organization, association or religious group or a client, customer
or former client or customer or being a close personal friend of a close
personal friend of such individual) to be in a position to assess the
capabilities and the trustworthiness of such individual. For the purposes of
this certificate “close business associate” means that you have had a direct
sufficient prior business dealings with such individual (where such relationship
is direct and extends beyond being a casual business associate or person
introduced or solicited for the purpose of purchasing securities or a client,
customer or former client or customer or being a close business associate of a
close business associate of such individual) to be in a position to assess the
capabilities and trustworthiness of such individual.

 

Name of director, executive officer, control person or founder: Length of
Relationship: Details of Relationship: Prior Business Dealings (if applicable):

 

The undersigned understands that the Corporation is relying on this information
in determining to sell securities to the undersigned in a manner exempt from the
prospectus and registration requirements of the applicable securities laws.

 

The undersigned has executed this Questionnaire as of the __________ day of
__________________________, 201__.

 



 

 

If a Corporation, Partnership or other Entity:   If an Individual:          
Name of Entity   Signature           Signature of Person Signing   Name of
Individual           Title of Person      

 

 



19

 

 

 



EXHIBIT 3

RISK ACKNOWLEDGEMENT FORM

Risk Acknowledgement

Saskatchewan Close Personal Friends and Close Business Associates

I acknowledge that this is a risky investment:

● I am investing entirely at my own risk.

● No securities regulatory authority or regulator has evaluated or endorsed the
merits of these securities.

● The person selling me these securities is not registered with a securities
regulatory authority or regulator and has no duty to tell me whether this
investment is suitable for me.

● I will not be able to sell these securities except in very limited
circumstances. I may never be able to sell these securities.

● I could lose all the money I invest.

● I do not have a 2 -day right to cancel my purchase of these securities or the
statutory rights of action for misrepresentation I would have if I were
purchasing the securities under a prospectus. I do have a 2-day right to cancel
my purchase of these securities if I receive an amended offering document

I am investing $ [total consideration] in total; this includes any amount I am
obliged to pay in future.

I am a close personal friend or close business associate of
_________________________[state name], who is a ____________________[state title
- founder, director, executive officer or control person] of Can-Cal Resources
Ltd.

I acknowledge that I am purchasing based on my close relationship with
_____________________ [state name of founder, director, executive officer or
control person] whom I know well enough and for a sufficient period of time to
be able to assess her/his capabilities and trustworthiness.

I acknowledge that this is a risky investment and that I could lose all the
money I invest.

 

 

_________________________                    ________________________________

Date
                                                                                    
Signature of Purchaser

 

                                                                              ________________________________

                                                                                             Print
name of Purchaser

 

Sign 2 copies of this document. Keep one copy for your records.

 

Text Box: W A R N I N G [image_002.gif] 

 

 

20

 

 



You are buying Exempt Market Securities

They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:

·the issuer does not have to give you a prospectus (a document that describes
the investment in detail and gives you some legal protections), and

·the securities do not have to be sold by an investment dealer registered with a
securities regulatory authority or regulator.

There are restrictions on your ability to resell exempt market securities.
Exempt market securities are more risky than other securities.

You may not receive any written information about the issuer or its business

If you have any questions about the issuer or its business, ask for written
clarification before you purchase the securities. You should consult your own
professional advisers before investing in the securities.

You will not receive advice

Unless you consult your own professional advisers, you will not get professional
advice about whether the investment is suitable for you.

 

The securities you are buying are not listed
The securities you are buying are not listed on any stock exchange, and they may
never be listed. There may be no market for these securities. You may never be
able to sell these securities

 

For more information on the exempt market, refer to the Saskatchewan Financial
Services Commission’s website at http://www.sfsc.gov.sk.ca.

You must sign 2 copies of this form. You and the Corporation must each receive a
signed copy.

 

 



21

 

 



EXHIBIT 4

U.S. INVESTOR CERTIFICATE

This is Exhibit 4 to the Subscription Agreement relating to the purchase of
Promissory Note of Can-Cal Resources Ltd. (the “Corporation”). Capitalized terms
used but not defined in this schedule are intended to have the meanings ascribed
thereto, as applicable, in the body of this Subscription Agreement.

The Subscriber understands and agrees that the Securities of the Corporation
have not been and will not be registered under the United States Securities Act
of 1933, as amended (the “1933 Act”), or applicable state securities laws, and
are being offered and sold on behalf of the Corporation to the Subscriber in
reliance upon Rule 506 of Regulation D under the 1933 Act. Accordingly, the
Securities of the Corporation will be “restricted securities” within the meaning
of the Rule 144 under the 1933 Act, and therefore may not be offered or sold by
it without registration under United States federal and state securities laws,
or (A) to the Corporation, (B) outside the United States in accordance with Rule
904 of Regulation S under the 1933 Act, (C) in a transaction that complies with
Rule 144 or Rule 144A under the 1933 Ac, or (D) in a transaction otherwise
exempt from registration under the 1933 Act and, in any event, in compliance
with any applicable state securities laws of the United States. Capitalized
terms used in this Exhibit 4 and defined in the Subscription Agreement to which
this Exhibit 4 is attached have the meanings defined in such Subscription
Agreement unless otherwise defined in this Exhibit 4.

The undersigned represents, warrants and covenants (which representations,
warranties and covenants shall survive the Closing Date) to the Corporation (and
acknowledges that the Corporation is relying thereon) that:

(a)It is an “Accredited Investor” as defined in Rule 501(a) under the 1933 Act
and is acquiring the Promissory Note for its own account or for the account of
one or more Institutional Accredited Investors with respect to which it
exercises sole investment discretion, and in each case not with a view to any
resale, distribution or other disposition of the Securities, if any, in
violation of United States federal or state securities laws; and

(b)it, and if applicable, each person for whose account it is purchasing the
Promissory Note represents that it is an “Accredited Investor” as defined in
Rule 501(a) and satisfies one or more of the categories of “accredited investor”
indicated below (the Subscriber must check the appropriate line(s)):

_____ Category 1. A bank, as defined in Section 3(a)(2) of the 1933 Act, whether
acting in its individual or fiduciary capacity; or _____ Category 2. A savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the 1933 Act, whether acting in its individual or fiduciary capacity; or _____
Category 3. A broker or dealer registered pursuant to Section 15 of the United
States Securities Exchange Act of 1934, as amended; or _____ Category 4. An
insurance company as defined in Section 2(13) of the 1933 Act; or _____ Category
5. An investment company registered under the United States Investment Company
Act of 1940; or _____ Category 6. A business development company as defined in
Section 2(a)(48) of the United States Investment Company Act of 1940; or _____
Category 7. A small business investment company licensed by the U.S. Small
Business Administration under Section 301 (c) or (d) of the United States Small
Business Investment Act of 1958; or _____ Category 8. A plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, with total assets in excess of U.S. $5,000,000; or

 

 



22

 

 



_____ Category 9. An employee benefit plan within the meaning of the United
States Employee Retirement Income Security Act of 1974 in which the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or an employee benefit plan with total assets in
excess of U.S. $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons who are accredited investors; or _____ Category 10. A
private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or _____ Category 11. An
organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of U.S. $5,000,000; or _____ Category 12.
Any director or executive officer of the Corporation; or _____ Category 13. A
natural person whose individual net worth, or joint net worth with that person’s
spouse, at the date hereof exceeds U.S.$1,000,000, excluding the value (if any)
of such person’s primary residence; or _____ Category 14. A natural person who
had an individual income in excess of U.S.$200,000 in each of the two most
recent years or joint income with that person’s spouse in excess of U.S.$300,000
in each of those years and has a reasonable expectation of reaching the same
income level in the current year; or _____ Category 15. A trust, with total
assets in excess of U.S.$5,000,000, not formed for the specific purpose of
acquiring the securities offered, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act; or _____ Category
16. Any entity in which all of the equity owners meet the requirements of at
least one of the above categories;

 



(c)it understands that upon the issuance thereof, and until such time as the
same is no longer required under the applicable requirements of the 1933 Act or
applicable U.S. state laws and regulations, the certificates representing the
Promissory Note, the Warrants and Underlying Shares, if any, and all securities
issued in exchange therefor or in substitution thereof, will bear a legend in
substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR
ANY STATE SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED OR ENCUMBERED ONLY (A) OUTSIDE THE UNITED
STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S PROMULGATED UNDER THE 1933
ACT, (B) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (C) IN A TRANSACTION
THAT IS OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
ANY APPLICABLE STATE LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO
THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE
REASONABLY SATISFACTORY TO THE COMPANY. DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA. IF THESE SECURITIES ARE BEING SOLD AT ANY TIME THE COMPANY IS A “FOREIGN
ISSUER” AS DEFINED IN RULE 902 UNDER THE 1933 ACT, A NEW CERTIFICATE, BEARING NO
LEGEND, THE DELIVERY OF WHICH WILL CONSTITUTE “GOOD DELIVERY” MAY BE OBTAINED
FROM THE COMPANY’S TRANSFER AGENT UPON DELIVERY OF THIS CERTIFICATE AND A DULY
EXECUTED DECLARATION, IN FORM SATISFACTORY TO THE COMPANY AND THE COMPANY’S
TRANSFER AGENT TO THE EFFECT THAT THE SALE OF THE SECURITIES IS BEING MADE IN
COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT.”



23

 

 



provided, that if the Promissory Note, Warrants or Underlying Shares are being
sold under clause (B) above, at a time when the Corporation is a “foreign
issuer” as defined in Rule 902 under the 1933 Act, the legend set forth above
may be removed at the time of sale by providing a declaration to the Corporation
and its transfer agent in the form attached hereto as Appendix A or as the
Corporation may from time to time prescribe, to the effect that the sale of the
securities is being made in compliance with Rule 904 of Regulation S under the
1933 Act; provided further, that if any of the Promissory Note, Warrants or
Underlying Shares are being sold pursuant to Rule 144 of the 1933 Act and in
compliance with any applicable state securities laws, the legend may be removed
by delivery to the Corporation’s transfer agent of an opinion satisfactory to
the Corporation to the effect that the legend is no longer required under
applicable requirements of the 1933 Act or state securities laws;

 

(d)it understands and acknowledges that in addition to the legend set forth in
Section (c) above, the certificates representing the Warrants may in addition
bear a legend in substantially the following form:

 

“THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE THEREOF HAVE NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR
ON BEHALF OF, OR FOR THE ACCOUNT OR BENEFIT OF, A U.S. PERSON UNLESS THIS
WARRANT AND SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY
SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.”

 

(e)it has had the opportunity to ask questions of and receive answers from the
Corporation regarding the investment, and has received all the information
regarding the Corporation that it has requested;

 

(f)it consents to the Corporation making a notation on its records or giving
instruction to the registrar and transfer agent of the Corporation in order to
implement the restrictions on transfer set forth and described herein;

 

(g)it understands and acknowledges that the Corporation has no obligation or
present intention of filing with the United States Securities and Exchange
Commission or with any state securities administrator any registration statement
in respect of resales of the Promissory Note, Warrants or Underlying Shares in
the United States;

 

(h)the office or other address of the Subscriber at which the Subscriber
received and accepted the offer to purchase the Promissory Note is the address
listed as the “Address of Subscriber” on the front page of the Subscription
Agreement;

 

(i)it understands and agrees that there may be material tax consequences to the
Subscriber of an Arrangement or disposition of the Promissory Note, Warrant or
Underlying Shares; the Corporation does not give any opinion or make any
representation with respect to the tax consequences to the Subscriber under
United States, state, local or foreign tax law of the undersigned’s Arrangement
or disposition of such Promissory Note, Warrants or Underlying Shares; in
particular, no determination has been made whether the Corporation will be a
“passive foreign investment company” (“PFIC”) within the meaning of Section 1291
of the United States Internal Revenue Code;

 

(j)it understands and acknowledges that the Corporation is not obligated to
remain a “foreign issuer”;

 

(k)it understands and agrees that the financial statements of the Corporation
have been prepared in accordance with Canadian generally accepted accounting
principles, which differ in some respects from United States generally accepted
accounting principles, and thus may not be comparable to financial statements of
United States companies;

 

(l)it understands that the Securities have not been recommended by any federal
or state securities commission or regulatory authority. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of the information in the subscription agreement or the schedules attached
thereto. Any representation to the contrary is a criminal offense; and

 



24

 

 



(m)it understands that (i) the Corporation was organized under, and is governed
by, the laws of the Province of Alberta, (ii) the Corporation’s assets are
located outside the United States, and (iii) its directors and officers reside
outside the United States.

The Subscriber undertakes to notify the Corporation immediately of any change in
any representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the Closing Date.

If a Corporation, Partnership or Other Entity:   If an Individual: Name of
Entity   Signature Type of Entity   Print or Type Name Signature of Person
Signing     Print or Type Name and Title of Person Signing    

 



25

 

 



Appendix A to

Exhibit 4 – U.S. Accredited Investor Certificate

FORM OF DECLARATION FOR REMOVAL OF LEGEND

 

TO: Registrar and transfer agent for the Common Shares of Can-Cal Resources Ltd.
(the “Issuer”):

The undersigned (A) acknowledges that the sale of [INSERT NUMBER OF SECURITIES
BEING SOLD] the securities of the Issuer to which this declaration relates is
being made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies that: (1)
the undersigned is not an “affiliate” of the Issuer (as that term is defined in
Rule 405 under the 1933 Act); (2) the offer of such securities was not made to a
person in the United States and either (a) at the time the buy order was
originated, the buyer was outside the United States or the seller and any person
acting on its behalf reasonably believed that the buyer was outside the United
States, or (b) the transaction is being executed on or through the facilities of
the Toronto Stock Exchange or the TSX Venture Exchange or any other designated
offshore securities market as defined in Regulation S under the 1933 Act and
neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States; (3) neither
the seller nor any affiliate of the seller nor any person acting on their behalf
has engaged or will engage in any directed selling efforts in the United States
in connection with the offer and sale of such securities; (4) the sale is bona
fide and not for the purpose of “washing off” the resale restrictions imposed
because the securities are “restricted securities” (as that term is defined in
Rule 144(a)(3) under the 1933 Act); (5) the seller does not intend to replace
such securities with fungible unrestricted securities; and (6) the contemplated
sale is not a transaction, or part of a series of transactions, which, although
in technical compliance with Regulation S, is part of a plan or scheme to evade
the registration provisions of the 1933 Act. Terms used herein have the meanings
given to them by Regulation S under the 1933 Act.

Dated ________________________________, 201 .

 

    X____________________
Signature of individual (if Holder is an individual)

X____________________
Authorized signatory (if Holder is not an individual)

____________________
Name of Holder (please print)

____________________
Name of authorized signatory (please print)

____________________
Official capacity of authorized signatory
(please print)

26

 

 



EXHIBIT 5

FORM OF PROMISSORY NOTE

 

 

 

 

 

 

 

 

 



27

